THE    ATTORNEY    GENERAL
                              OF TEXAS
                               June 20, 1988




      Mr. Sam H. Smith              Opinion No.   JM-918
      Executive Director
      Board of Tax Professional     Re:    Whether the registration
      Examiners                     requirements of article 724433,
      P. 0. BOX 15920               V.T.C.S., apply to personnel of
      Austin, Texas 78716           a private collection firm that
                                    has contracted to perform   pro-
                                    perty tax collection   services
                                    for a taxing unit (RQ-1159)

      Dear Mr. Smith:

           The Property Taxation Professional    Certification    Act
      created the Board of Tax Professional Examiners and requires
rc-   certain specified persons engaged* in appraisal
                                               . .    .' assessment,
                                                          .    -     _
      or collection
             _       of   r.axes to register  wltn  tne   boara ano
      proceea towara certification   by the board. V.T.C.S.      art.
      7244b, 5s 4, 11.    You inform us that several taxing units
      have entered into contracts with a private collection      firm
      providing that the firm collects all current and delinquent
      property taxes levied by the taxing units. You ask us the
      following question:

                 When a taxing unit does not, in fact,
              employ an assessor/collector   or collector,
              and instead contracts with a private firm for
              all functions related to the collection. of
              current and delinquent property    taxes, are
              the field collectors of the firm and/or the
              company officers who supervise     and direct
              collections operations for the firm required
              to   register   with    the  Board    of  Tax
              Professional Examiners?

      You have not asked, and we do not address, the basis    for
      such contracts. We only discuss whether persons employed by
      a private collection  firm under contract to assist in the
      collection of taxes must register with the board.

C




                                    p. 4595
Mr. Sam H. Smith - Page 2     (JM-918)




     Section 11 of the act sets forth those persons required
to register with the board and provides       the following
(emphasis added):

           The following persons shall register   with
        the board:

            (1) all    chief  appraisers,   appraisal
        supervisors   and assistants,  property   tax
        appraisers, appraisal  engineers,  and other
        persons with authority to render judgment on,
        recommend, or certify appraised values to the
        appraisal   review board   of an    appraisal
        district;

            (2) the   tax   assessor-collector,    tax
        collector, or other person designated by the
        governing body of a taxing unit as the chief
        administrator  of   the   unit's    assessment
        functions, collections  functions,   or both:
        and other oersons who oerform assessment    or
        collections functions for the unit whom the
        chief administrator of the unit's tax office
        reouires to reaister: and

            (3) all persons engaged in appraisals   of
        real or personal property for ad valorem   tax
        purposes   for an appraisal   district   or a
        taxing unit.

V.T.C.S. art. 724433, § 11.

     You inform us that the board, pursuant        to section
11(l) I registers   field  appraisers  employed   by   private
appraisal firms, as well as the company officers of those
appraisal   firms   who   supervise and    .direct   appraisal
operations, in those instances in which an appraisal      firm
enters   into an appraisal     contract with an      appraisal
district.   Essentially you wish to know whether the board,
pursuant to the underscored language of section 11(2), must
register field collectors for a private collection firm and
the firm officers who supervise and direct theiractivities,
in an instance in which a taxing unit enters into a contract
with the firm "for all functions related to the collection
of current and delinquent property taxes."

     The act treats those who appraise property  differently
from those who assess and collect taxes.        Pursuant   to
section 11(l), u   those who appraise property must register
with the board. As for those who assess and collect taxes,       -.




                               p. 4596
.

    Mr. Sam Ii. Smith - Page 3 (JM-918)




    however, section 11(2),of the act only requires registration
    of   (1) the chief administrator   of a taxing unit1 and
    (2) those who "perform assessment or collections   functions
    for the unit whom the chief administrator of the unit's tax
    office requires to register." With regard to members      and
    staff of a private collection firm, two questions must be
    asked:   (1) are they performing assessment   or collection
    functions? and (2) has the chief administrator required them
    to register?   If the answer to both questions is yes, then
    such persons must register with the board.

                           SUMMARY

                In an instance in which a taxing unit has
            entered into a contract to obtain assistance
            in current and delinquent     tax collections
            from a private collection firm, the field
            collectors of the firm and the firm officers
            who    supervise   and   direct    collections
            operations for the firm must register with
            the Board of Tax Professional       Examiners,
            pursuant to section 11 of 7344b, V.T.C.S., if
            the chief administrator of the taxing unit's
            tax office so requires.          1

                             -         /,;f-&~
                                                  MATTOX
                                          Attorney General of Texas

    MARY EELLER
    First Assistant Attorney General

    LOUMCCREARY
    Executive Assistant Attorney General




       1. Every taxing unit has a tax assessor-collector,    tax
    collector,  or chief     administrator.  Tax Code,    9 6.21
    (county): Tax Code 5 6.22 (other taxing units).    Regarding
    the constitutional   authority of the county tax assessor-
    collector to assess and collect county taxes, see Attorney
    General Opinion-JM-833 (1987), relying upon Tex. Const. art.
    VIII, 5 14 and 518.




                                 p. 4597
Mr. Sam H. Smith - Page 4     (JM-918)
     .


JUDGE ZOLLIE STRAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by F. Scott McCown
Assistant Attorney General




                               p. 4598